IN THE SUPREME COURT OF THE STATE OF NEVADA


                         EDGARDO P. YUSI; AND KEOLIS                            No. 82625
                         TRANSIT SERVICES, LLC,
                         Petitioners,
                         vs.
                         THE EIGHTH JUDICIAL DISTRICT                                FILED
                         COURT OF THE STATE OF NEVADA,
                         IN AND FOR THE COUNTY OF                                     JAN 2 8 2022
                         CLARK; AND THE HONORABLE                                    ELI2ABETH A. BROWN
                                                                                          F VPREME COURT
                         NANCY L. ALLF, DISTRICT JUDGE,                         BY
                                                                                       DEPUlY CLERK
                         Respondents,
                            and
                         HEATHER FELSNER,
                         Real Party in Interest.

                               ORDER GRANTING PETITION FOR WRIT OF MANDAMUS

                                     This is an original petition for a writ of mandamus challenging
                         a district court order adopting a discovery commissioner's recommendation
                         that examination of the real party in interest's medical and physical
                         condition proceed under NRS 52.380.
                                     Petitioner, Edgardo Yusi, alleges the district court manifestly
                         abused its discretion by adopting a discovery commissioner's
                         recommendation that NRS 52.380 supersedes NRCP 35. We elect to
                         entertain this petition because "judicial economy and sound judicial
                         administration militate in favor of writ review." Scarbo v. Eighth Judicial
                         Dist. Court, 125 Nev. 118, 121, 206 P.3d 975, 977 (2009).




    SUPREME COURT
            OF
         NEVADA


    (0) I947A    04/90

                                                        •
a                                                                          ,
            In Lyft, Inc. v. Eighth Judicial District Court, we held NRS
52.380 unconstitutional because it violated the separation of powers
doctrine. 137 Nev., Adv. Op. 86, P.3d ____ (2021). Specifically, NRS 52.380
violated separation of powers because it is a procedural statute that
conflicts with NRCP 35—a preexisting court rule. See State v. Connery, 99
Nev. 342, 345, 661 P.2d 1298, 1300 (1983) ("[T]he [L]egislature may not
enact a procedural statute that conflicts with a pre-existing procedural rule,
without violating the doctrine of separation of powers, and . . . such a
statute is of no effect."). Given our holding in Lyft, writ relief is appropriate
in this case because the district court's adoption of the discovery
commissioner's recommendation that NRS 52.380 supersedes NRCP 35
and, its resulting denial of Yusi's motion, constituted a manifest abuse of
discretion. Cf. Round Hill Gen. Improvement Dist. v. Newman, 97 Nev. 601,
603-04, 637 P.2d 534, 536 (1981). Further, issuance of the writ is
appropriate because the parties are still in the early stages of litigation and
issuing the writ serves the interests of judicial administration. Int? Game
Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 198, 179 P.3d 556,
559 (2008). Accordingly, we vacate our January 20, 2022, temporary stay
and
             ORDER the petition GRANTED AND DIRECT THE CLERK
OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
district court to vacate its order adopting the discovery commissioner's




                                       2
                 report and instruct the district court to analyze the parties positions
                 consistent with NRCP 35.1




                                     44      )1111marr""re0--
                                         arraguirre


                               AA*.          , J.                    ,4114,        , J.
                 Hardesty                                   Stiglich


                                         , J.                LIZE44)               , J.
                 Cadish                                     Silver


                          Pieike4             J.                                    J.
                 Pickering


                 cc:   Hon. Nancy L. Allf, District Judge
                       Hon. Linda M. Bell, Chief Judge
                       Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas
                       Shook & Stone, Chtd.
                       The Powell Law Firm
                       Schwab Law Firm PLLC
                       Eighth District Court Clerk




                      lIn light of our decision, we do not address the parties' remaining
                 arguments.

SUPREME COURT
     OF
    NEVADA
                                                    3
(0) 1947A me*.



                           •                            •       ai-k,.• ;14;   -